Citation Nr: 0411970	
Decision Date: 05/07/04    Archive Date: 05/14/04

DOCKET NO.  03-00 233A 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for malaria.

2.  Entitlement to service connection for dysentery.

3.  Entitlement to service connection for a cardiovascular 
disability.

4.  Entitlement to service connection for arthritis.

5.  Entitlement to service connection for disability 
manifested by loss of appetite.

6.  Entitlement to service connection for disability 
manifested by numbness of the extremities.

7.  Entitlement to service connection for disability 
manifested by difficulty breathing.  


ATTORNEY FOR THE BOARD

William J. Jefferson III, Counsel


INTRODUCTION

The veteran had verified service as a Philippine Scout from 
May 1946 to April 1949.    

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a January 2002 rating decision by a Regional 
Office (RO or AOJ) of the Department of Veterans Affairs 
(VA).  

In a statement from the veteran received in September 2003, 
the veteran indicated that he had appointed Disabled American 
Veterans (DAV) as his accredited representative.  In February 
2004, the RO informed the veteran that a proper appointment 
of a representative was not of record.  The RO furnished the 
veteran a VA Form 21-22, Appointment of Veterans Service 
Organization, and asked him to complete it and submit it.  A 
completed and signed VA Form 21-22 has not been received, and 
the veteran is therefore not represented at this time.  


FINDINGS OF FACT

1.  Arthritis, a cardiovascular disability, dysentery, and 
malaria were not manifested during service or to a 
compensable degree within one year after service, and are 
first shown many years after service.  

2.  Disabilities manifested by loss of appetite, difficulty 
breathing, and/or numbness of the extremities were not 
manifested during the veteran's period of service or for many 
years thereafter, nor are such disabilities otherwise related 
to such service.  


CONCLUSION OF LAW

Arthritis, a cardiovascular disability, malaria, dysentery, 
and disabilities manifested by loss of appetite, numbness of 
the extremities, and difficulty breathing were not incurred 
in or aggravated by service.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.40, 3.303, 
3.307, 3.309 (2003).

  
REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President of the United States 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), codified 
at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  This 
legislation provides, among other things, for notice and 
assistance to claimants under certain circumstances.  VA has 
issued final rules to amend adjudication regulations to 
implement the provisions of VCAA.  See 38 C.F.R. §§  3.102, 
3.156(a), 3.159 and 3.326(a)).  The intended effect of the 
regulations is to establish clear guidelines consistent with 
the intent of Congress regarding the timing and the scope of 
assistance VA will provide to a claimant who files a 
substantially complete application for VA benefits, or who 
attempts to reopen a previously denied claim.  

In Pelegrini v. Principi, 17 Vet. App. 412 (2004) it was held 
that a VCAA notice, as required by 38 U.S.C. § 5103(a), must 
be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits.  In this case, the AOJ afforded the veteran 
notification of the VCAA in January 2001, prior to the 
initial AOJ adjudication denying his claims which was in 
January 2002.  All the VCAA requires is that the duty to 
notify is satisfied, and that claimants be given the 
opportunity to submit information and evidence in support of 
their claims.  Once this has been accomplished, all due 
process concerns have been satisfied.  See Bernard v. Brown, 
4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 
(1996); see also 38 C.F.R. § 20.1102 (harmless error).  The 
Board finds that in the January 2001 letter and the November 
2002 Statement of the Case, the veteran was afforded proper 
notification of the VCAA notice letter that was provided to 
the veteran does not contain the "fourth element," the 
Board finds that the appellant was otherwise fully notified 
of the need to give to VA any evidence pertaining to his 
claim through numerous letters from the AOJ to the veteran 
requesting additional information regarding his service and 
postservice medical records.  The discussions in the rating 
decision and statement of the cases have informed the veteran 
of the information and evidence necessary to warrant 
entitlement to the benefits sought. 

The Board also finds that VA has furnished all required 
assistance to the veteran.  The RO has taken steps to attempt 
to locate any available service records with negative 
results.  The veteran has been contacted and asked to 
identify any additional evidence, but he has not directed the 
RO to any additional evidence which may be available.  Under 
the circumstances, the Board finds that no further assistance 
to the veteran is required. 

Law and Regulations

The issues before the Board involve claims of entitlement to 
service connection.  Applicable law provides that service 
connection will be granted if it is shown that the veteran 
suffers from disability resulting from an injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Additionally, for veteran's who have served 90 
days or more of active service during a war period or after 
December 31, 1946, certain disabilities, such as arthritis, 
cardiovascular disease, malaria and dysentery are presumed to 
have been incurred in service if manifest to a compensable 
degree within one year of discharge from service.  38 
U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Factual Background 

The veteran's service medical records are unavailable.  They 
were apparently destroyed by fire at the National Personnel 
Records Center (NPRC) in 1973.

In a statement from the veteran received in October 1999, he 
indicated that he was a Philippine Scout in the 8131st 
Service unit (AGRS), and when assigned to Pinsapin New Guinea 
from April to October 1947, he was sick with malaria, 
dysentery, arthritis, fever, and other tropical disease.  He 
stated that he had had relapses of malaria, and that heart 
disease and numbness of the extremities were aggravated by 
service.  

In a February 2000 letter issued by the AOJ to the veteran, 
it was indicated that a fire at the NPRC in 1973 may have 
destroyed his military medical records.  It was requested 
that he provide additional information concerning service on 
a National Archives and Records Administration NA Form 13055. 

Received in March 2000 were private clinical records dating 
from 1987 through February 2000, that show the veteran 
received treatment for several physical disorders and 
diseases, including:  Recurrence of malaria, dysentery, 
diarrhea, rheumatic arthritis, heart disease, swelling of the 
extremities, pylonephritis, degenerative joint disease, 
chronic cystitis, prostatomegaly, and acute gastroenteritis.

In a January 2001 response to the AOJ's request for records 
from the NPRC, it was indicated that the veteran's records 
were fire related and information could not be reconstructed.       

In January 2001 affidavits from fellow service members of the 
veteran, it was indicated that during service they were 
assigned with the veteran to Papua, New Guinea, and that 
sometime in 1947-1948, the veteran contracted a tropical 
disease and he was sick.  

In a September 2001 response from the NPRC, it was requested 
that the veteran clarify whether he as assigned to a 
headquarters detachment of the "8131 Service Unit," and 
that the (record) search be narrowed to 3 months.   

Received in July 2001 were private clinical records showing 
that from 1987 to March 2000 the veteran received treatment 
for cystolithiasis, prostatomegaly, malaria, gastroenteritis, 
and degenerative joint disease.  

In October 2001, the AOJ requested that the veteran indicate 
whether he was assigned to headquarters or a detachment of 
the "8131 Service Unit" during service. The exact dates of 
treatment for claimed disabilities were also requested.  In 
an October 2001 response, the veteran stated that while 
working in Papua, New Guinea, during service his headquarters 
were Pin Chaffim, Papua, New Guinea.  He stated that he 
received first aid and given tablets from his commanding 
officer.  He was unable to recall the dates of treatment and 
reported that he suffered for more than three months.  

Received in November 2001 were private clinical records that 
show the veteran received medical treatment for dysentery and 
arthritis from 1992 to 1998.      

Analysis

The veteran asserts that as a result of his service as 
Philippine Scout during and after World War II, he contracted 
and sustained several diseases and physical disorders, 
including malaria, dysentery, arthritis, dysentery, 
cardiovascular disease, along with illnesses manifested by 
loss of appetite, difficulty breathing, and numbness of the 
extremities.  

The veteran's service medical records are unavailable 
apparently having been destroyed by fire at the NPRC in 1973.  
In such instance, the Board has a heightened duty to explain 
its findings and conclusions and to consider the benefit of 
the doubt rule.  O'Hare v. Derwinski, 1 Vet. App. 365, 367 
(1991).  The RO has made several attempts to assist the 
veteran in the development of his claim.  In an effort to 
develop the veteran's claim, the RO has requested that t NPRC 
seek additional records.  In a response from the NPRC, more 
detailed information was requested from the veteran.  
Subsequently, the veteran was unable to respond with more 
detailed information.  The RO has made all reasonable efforts 
to assist the veteran in obtaining evidence necessary to 
substantiate his claims. 

Further review of the record shows that the veteran has 
received treatment for several disabilities, including heart 
disease, degenerative arthritis, along with dysentery and 
recurrent malaria.  However, the record also shows that the 
veteran's clinical records date to 1987, and treatment for 
heart disease, malaria, dysentery, and arthritis are not 
shown until the early 1990's, almost 40 years after his 
period of military service.  Further, review of the record 
fails to reveal any medical evidence which links the 
veteran's current disabilities to his period of active 
military service.    

The veteran has also claimed disorders manifested by loss of 
appetite, difficulty breathing, and numbness of the 
extremities.  It is important to note that service connection 
can only be established for injuries or diseases that result 
in disability incurred during service.  38 C.F.R. § 3.303.  
Loss of appetite, difficulty breathing, and numbness of the 
extremities are symptoms and are not themselves diseases. In 
addition, there is no medical evidence that links these 
symptoms to a disease process shown to have been incurred 
during the veteran's period of service.  

The evidence in this case includes statements from service 
men that served with the veteran reportedly in New Guinea, 
and reported that the veteran was ill during a period of time 
in 1947 to 1948.  The veracity of their statements is not 
questioned for what they observed.  However, where the 
determinative issue involves medical causation, it has been 
determined that lay testimony is insufficient evidence 
because laypersons generally lack the expertise necessary to 
opine on matters involving medical knowledge.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Moreover, these 
individuals did not refer to any specific disorders.

The Board recognizes that the veteran's service medical 
records, which likely would be highly probative, are lost, 
presumably destroyed by fire.  However, when all the evidence 
is assembled, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against a claim. See Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).  Here, the weight of the 
evidence is against the veteran's claims.  While it is 
unfortunate that the veteran's service medical records are 
not available, the fact remains that there is no competent 
evidence of the claimed disorders for many years after 
service.  If in fact the claimed disorders were manifested 
during service, the Board believes it would be reasonable to 
assume that there would be medical evidence showing treatment 
for the disorders over the years.  As already noted, there is 
no supporting medical evidence for some 40 years after the 
veteran's discharge from service. 


ORDER

The appeal is denied as to all issues.



	                        
____________________________________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



